Title: To John Adams from William Temple Franklin, 25 February 1791
From: Franklin, William Temple
To: Adams, John



Sir,
London, 25th: Feb. 1791

In the Letter you did me the honor of writing to me previous to my Departure from Philadelphia, you intimated a Wish to be informed of the Progress of French Liberty.—I have not yet been able to go over to the Continent—but shall in a few Weeks, when I will endeavor to comply with your Desire, relative to the Revolution that is effecting in France.
In the meantime, I have taken the Liberty of sending you (by the Pigou) some important Works, that that Event has given rise to lately; and which indeed interest the Liberties of Mankind in general.—
From everything that I have hitherto been able to learn of the Proceedings in France,—I have no Doubt of the Revolution terminating favorably to Liberty—& Good-Government.—And notwithstanding the present apparent Prosperity & Tranquility of this Country, I think the Seeds of a Revolution are sown here, and the Harvest not far off:—for however the theoretical Part of the Constitution may be justly admired, the practical Part is replete with Corruption; which must ere long, produce a violent Fermentation.—Happy!—thrice happy, America!!
With sentiments of Respect & Esteem, / I am, Sir, Your most obedient / & very humble Sert.—

W.T. Franklin